UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2210



In re: MANOJ KUMAR JHA,

                    Petitioner.



    On Petition for Writ of Mandamus. (1:12-cr-00595-ELH-1; 1:16-cv-03449-ELH)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Manoj Kumar Jha, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manoj Kumar Jha petitions for a writ of mandamus seeking an order from this court

directing the district court judge to recuse herself from Jha’s 28 U.S.C. § 2255 (2012)

proceeding. He also filed a motion to vacate this court’s opinion affirming his criminal

judgment in United States v. Jha, 613 F. App’x 212 (4th Cir. 2015) (No. 14-4717). We

conclude that Jha is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Because Jha appears dissatisfied with the district court judge’s rulings in his cases,

and he has not established any extrajudicial bias, recusal is not warranted. In re Beard,

811 F.2d 818, 827 (4th Cir. 1987) (holding that nature of alleged bias must be personal and

not arising out of litigation). Nor may mandamus be used as a substitute for appeal. Id. at

826; see In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Accordingly, although we grant leave to proceed in forma pauperis, we deny Jha’s

petition for a writ of mandamus and we deny his motion to vacate this court’s opinion

affirming his criminal judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED

                                             2